                Case 3:17-cv-05760-BHS Document 172 Filed 04/15/19 Page 1 of 4



1                                                              HONORABLE BENJAMIN H. SETTLE
2

3

4

5                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
6                                         AT TACOMA
7
     HP TUNERS, LLC, a Nevada limited liability)
8
     company,                                  )         CASE NO. 3:17-cv-05760-BHS
                                               )
9                     Plaintiff,               )         DECLARATION OF ANDREW P.
                                               )         BLEIMAN, ESQ. IN SUPPORT OF
10         vs.                                 )         PLAINTIFF’S RESPONSE TO
                                               )         DEFENDANTS’ MOTION FOR
11   KEVIN SYKES-BONNETT and SYKED)                      PROTECTIVE ORDER
     ECU    TUNING    INCORPORATED,           a)
12   Washington  corporation,    and    JOHN)
     MARTINSON,                                )
13
                            Defendants.
14

15
              I, Andrew P. Bleiman, Esq., of full age and competency, do hereby certify and say as
16
     follows:
17
              1.     I am of legal age, have personal knowledge of the facts provided herein and, if
18
     called as a witness, could and would testify competently to those facts.
19
              2.     I am a licensed attorney in the State of Illinois and am a member in good standing
20
     of the Illinois bar.
21

22
              3.     I have been a licensed attorney in the State of Illinois since 1998.

23            4.     I have been admitted to practice in connection with this matter on a pro hac vice

24   basis.

25            5.     I am a partner with the law firm Marks & Klein, LLP.

     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - page 1
                                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
               Case 3:17-cv-05760-BHS Document 172 Filed 04/15/19 Page 2 of 4



1             6.    I am lead counsel to HP Tuners, LLC (“HP Tuners” or “Plaintiff”) in connection
2    with this matter.
3
              7.    This Declaration is submitted in opposition to Defendants’ Motion for Protective
4
     Order.
5
              8.    As set forth with specificity in Plaintiff’s Motion to Compel Discovery (Dkt. 64),
6
     notwithstanding Defendants’ wrongful and unlawful possession of HP Tuners’ confidential and
7
     proprietary information since before this action was commenced and specific, detailed requests
8
     for production and interrogatories calling for documents and information on these specific issues,
9
     Defendants have failed to produce responsive documents and information and have improperly
10

11   avoided and evaded discovery.

12            9.    Subsequent to Plaintiff’s filing of its Motion to Compel Discovery, Defendants

13   agreed to supplement their responses, provide last-known contact information for individuals

14   potentially in possession of discoverable information, and cooperate with Plaintiff in developing
15   a discovery plan to include, inter alia, a list of search terms, a reasonable timeline, and search
16
     methodology. Dkt. 120.
17
              10.   The parties then proceeded to develop a discovery plan over protracted
18
     negotiations spanning over approximately six (6) months, and ultimately reached agreement on
19
     the integral components of the discovery plan, including a list of search terms that is significantly
20
     narrower than Plaintiff’s initial request. Indeed, via email dated March 21, 2019, Defendants’
21
     counsel, Phil Mann, provided an email to Plaintiff’s counsel, Andrew Bleiman, memorializing
22

23
     the parties’ agreement with regard to the search terms, and Defendant’s agreement to run those

24   searched terms.     A true and correct copy of that email is attached hereto as Exhibit A.

25   Furthermore, through a series of meet and confer conferences with Defendants’ current and prior


     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - page 2
                                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
              Case 3:17-cv-05760-BHS Document 172 Filed 04/15/19 Page 3 of 4



1    counsel, the scope of many of the requests has been narrowed in several respects.
2           11.     Amongst other production gaps, Defendants’ production of social media records,
3
     communications, tax returns, financial records and other business records are incomplete and
4
     insufficient in several material respects.     For example, there are significant gaps in the
5
     production of communications between Defendant Sykes-Bonnett and Kenneth Cannata and
6
     various documents such as financial statements, tax returns and other business records have not
7
     been produced.
8
            12.     In direct opposition to their prior assertions, Defendants now admit, via email
9
     dated March 21, 2019, that Sykes-Bonnett either sold or shared HP Tuners’ application keys with
10

11   the following individuals: Kyle Hamilton, Edgar Neibles, Ellis Groo, Nigel Alexander and the

12   Mustang Shop, while Mr. Sykes-Bonnet gave credits to Christoher Breton-Jean, Jay Engberg and

13   John Lambert. This list of names includes individuals who have never been previously identified

14   by Defendants in any discovery responses in connection with this matter, which has been
15   ongoing for well over a year. (See Exhibit A).
16
            13.     With regard to the expert review of Defendants’ source code, for example,
17
     Defendants seek to characterize Plaintiff’s reasonable requests as “inexplicable delay.” In fact,
18
     Plaintiff merely sought to obtain the source code in a manner that allowed Plaintiff’s experts to
19
     actually determine the extent to which HP Tuners’ proprietary information was improperly
20
     utilized in connection with the source code.
21
            14.     Plaintiff’s expert requested certain software tools in connection with the review
22

23
     which are well-known, benign, and largely free. Plaintiff merely requested the tools its expert

24   indicated were necessary to conduct a meaningful review.

25          I declare under penalty of perjury under the laws of the United States of America the


     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - page 3
                                                                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 172 Filed 04/15/19 Page 4 of 4



1    foregoing is true and correct to the best of my knowledge.
2           Executed on April 15, 2019.
3
                                          By:     s/ Andrew P. Bleiman
4
                                                  Andrew P. Bleiman

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - page 4
                                                                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
